As filed with the Securities and Exchange Commission on November 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. The Olstein All Cap Value Fund Schedule of Investments September, 2007 (Unaudited) Shares/Principal Amount Value COMMON STOCKS - 92.8% Automobiles - 1.5% Harley-Davidson, Inc. 535,800 $ 24,759,318 Business Services - 1.0% Hewitt Associates, Inc. - Class A (a) 506,800 17,763,340 Capital Markets - 6.4% The Charles Schwab Corporation 1,031,800 22,286,880 The Goldman Sachs Group, Inc. 39,900 8,647,926 Merrill Lynch & Co., Inc. 386,300 27,535,464 Morgan Stanley 420,800 26,510,400 Waddell & Reed Financial, Inc. - Class A 863,500 23,340,405 108,321,075 Casinos & Gaming - 2.6% Boyd Gaming Corporation 743,900 31,876,115 Scientific Games Corporation - Class A (a) 333,220 12,529,072 44,405,187 Commercial Banks - 1.0% Bank of America Corporation 326,700 16,423,209 Commercial Services & Supplies - 1.8% Avery Dennison Corporation 200,600 11,438,212 Pitney Bowes Inc. 423,800 19,248,996 30,687,208 Communications Equipment - 2.3% Cisco Systems, Inc. (a) 758,800 25,123,868 Motorola, Inc. 769,000 14,249,570 39,373,438 Computers & Peripherals - 5.9% Apple Computer, Inc. (a) 85,500 13,127,670 Dell Inc. (a) 960,100 26,498,760 Hewlett-Packard Company 428,500 21,335,015 Intermec Inc. (a) 469,400 12,260,728 International Business Machines Corporation 230,800 27,188,240 100,410,413 Construction & Engineering - 1.8% Quanta Services, Inc. (a) 1,145,300 30,293,185 Consumer Finance - 4.1% American Express Company 732,200 43,470,714 Capital One Financial Corporation 386,400 25,668,552 69,139,266 Diversified Financial Services - 1.4% Citigroup Inc. 517,500 24,151,725 Electronic Equipment & Instruments - 1.2% Tyco Electronics Ltd. (c) 570,225 20,203,072 Energy Equipment & Services - 3.9% Halliburton Company 860,100 33,027,840 Helix Energy Solutions Group Inc. (a) 790,600 33,568,876 Newpark Resources, Inc. (a) 86,800 465,248 67,061,964 Food & Staples Retailing - 1.0% Wal-Mart Stores, Inc. 377,800 16,490,970 Health Care Equipment & Supplies - 4.6% Baxter International Inc. 264,800 14,902,944 Boston Scientific Corporation (a) 2,300,800 32,096,160 Covidien Limited (c) 737,325 30,598,987 77,598,091 Health Care Products - 1.4% Johnson & Johnson 362,600 23,822,820 Health Care Providers & Services - 2.2% DaVita, Inc. (a) 318,100 20,097,558 Quest Diagnostics Incorporated 284,300 16,424,011 36,521,569 Household Durables - 0.4% Blount International, Inc. (a) 588,200 6,681,952 Industrial Conglomerates - 2.7% 3M Co. 140,100 13,110,558 Teleflex Incorporated 98,300 7,659,536 Tyco International Ltd. (c) 570,225 25,283,776 46,053,870 Insurance - 7.4% American International Group, Inc. 631,800 42,741,270 Genworth Financial, Inc. - Class A 1,044,200 32,088,266 W. R. Berkley Corporation 1,025,800 30,394,454 XL Capital Ltd. - Class A (c) 269,400 21,336,480 126,560,470 Internet Software & Services - 1.5% Digital River, Inc. (a) 554,300 24,804,925 Machinery - 2.8% Illinois Tool Works Inc. 289,800 17,283,672 Pentair, Inc. 230,700 7,654,626 Watts Water Technologies, Inc. - Class A 763,800 23,448,660 48,386,958 Media - 2.5% Live Nation, Inc. (a) 973,000 20,676,250 The Walt Disney Company 639,200 21,982,088 42,658,338 Multiline Retail - 1.9% Macy's, Inc. 1,011,800 32,701,376 Office Electronics - 0.8% Xerox Corporation (a) 730,700 12,670,338 Oil & Gas - 2.9% ConocoPhillips 154,400 13,551,688 Valero Energy Corporation 126,300 8,484,834 The Williams Companies, Inc. 816,100 27,796,366 49,832,888 Paper & Forest Products - 1.4% Neenah Paper, Inc. 731,600 24,208,644 Restaurants - 6.2% Burger King Holdings Inc. 1,154,400 29,425,656 The Cheesecake Factory Incorporated (a) 982,900 23,068,663 Denny's Corp. (a) (b) 7,772,100 31,088,400 McDonald's Corporation 407,650 22,204,696 105,787,415 Semiconductor & Semiconductor Equipment - 1.7% Atmel Corporation (a) 3,098,200 15,986,712 Intel Corporation 487,300 12,601,578 28,588,290 Software - 1.3% Microsoft Corporation 748,900 22,062,594 Specialty Retail - 10.9% American Eagle Outfitters, Inc. 689,800 18,148,638 Foot Locker, Inc. 1,657,900 25,415,607 The Gap, Inc. 1,369,900 25,260,956 The Home Depot, Inc. 736,600 23,895,304 Lowe's Companies, Inc. 702,600 19,686,852 Office Depot, Inc. (a) 2,043,000 42,126,660 RadioShack Corporation 829,500 17,137,470 The TJX Companies, Inc. 485,800 14,122,206 185,793,693 Textiles, Apparel & Luxury Goods - 4.3% Carter's, Inc. (a) 1,513,600 30,196,320 Jones Apparel Group, Inc. 1,121,900 23,705,747 Quiksilver, Inc. (a) 1,371,200 19,608,160 73,510,227 TOTAL COMMON STOCKS (Cost $1,400,549,149) 1,577,727,828 SHORT-TERM INVESTMENTS - 8.6% Mutual Fund - 0.2% First American Prime Obligations Fund - Class I 2,820,340 2,820,340 U.S. Government Agency Obligations - 8.4% Federal Home Loan Bank: 0.00%, 10/01/2007 $ 22,450,000 22,450,000 1.49%, 10/02/2007 24,925,000 24,921,905 2.08%, 10/03/2007 27,658,000 27,651,623 2.52%, 10/04/2007 30,000,000 29,989,500 3.88%, 10/16/2007 17,285,000 17,253,311 3.96%, 10/19/2007 21,590,000 21,542,502 143,808,841 TOTAL SHORT-TERM INVESTMENTS (Cost $146,629,181) 146,629,181 Total Investments(Cost $1,547,178,330) - 101.4% 1,724,357,009 Liabilities in Excess of Other Assets - (1.4)% (23,020,634) TOTAL NET ASSETS - 100.0% $ 1,701,336,375 (a) Non-income producing security. (b) Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. (c) U.S. Dollar-denominated foreign security. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $ 1,547,178,330 Gross unrealized appreciation 241,729,151 Gross unrealized depreciation (64,550,472) Net unrealized appreciation $ 177,178,679 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Olstein Strategic Opportunities Fund Schedule of Investments September, 2007 (Unaudited) Shares Value COMMON STOCKS - 91.1% Biotechnology - 0.5% Invitrogen Corporation (a) 1,100 $ 89,903 Business Services - 6.7% Barrett Business Services, Inc. 17,500 417,025 Hewitt Associates, Inc. - Class A (a) 22,500 788,625 1,205,650 Capital Markets - 1.7% Waddell & Reed Financial, Inc. - Class A 11,700 316,251 Casinos & Gaming - 3.8% Boyd Gaming Corporation 13,000 557,050 Scientific Games Corporation - Class A (a) 3,300 124,080 681,130 Communications Equipment - 0.8% CommScope, Inc. (a) 2,800 140,672 Computers & Peripherals - 0.6% Intermec Inc. (a) 4,200 109,704 Construction & Engineering - 1.7% Quanta Services, Inc. (a) 11,700 309,465 Electronic Equipment & Instruments - 1.6% Keithley Instruments, Inc. 27,100 287,260 Energy Equipment & Services - 2.2% Newpark Resources, Inc. (a) 73,000 391,280 Food & Staples Retailing - 2.4% Nash Finch Company 10,900 434,147 Food Products - 1.6% Del Monte Foods Company 27,000 283,500 Health Care Equipment & Supplies - 4.7% Nighthawk Radiology Holdings, Inc. (a) 16,700 409,317 Span-America Medical Systems, Inc. 23,100 434,280 843,597 Household Durables - 3.0% Blount International, Inc. (a) 21,000 238,560 The Dixie Group, Inc. (a) 32,000 304,000 542,560 Industrial Conglomerates - 1.2% Teleflex Incorporated 2,900 225,968 Internet & Catalog Retail - 1.7% Stamps.com Inc. (a) 26,000 311,220 Leisure Equipment & Products - 0.5% Hasbro, Inc. 3,400 94,792 Machinery - 7.1% Columbus McKinnon Corporation (a) 23,800 592,382 Flanders Corporation (a) 150,400 687,328 1,279,710 Media - 2.3% Live Nation, Inc. (a) 19,500 414,375 Paper & Forest Products - 2.9% Neenah Paper, Inc. 15,800 522,822 Restaurants - 23.6% Burger King Holdings Inc. 25,500 649,995 The Cheesecake Factory Incorporated (a) 39,600 929,412 CKE Restaurants, Inc. 17,100 277,191 Denny's Corp. (a) 370,000 1,480,000 Luby's, Inc. (a) 55,000 606,100 Nathan's Famous, Inc. (a) 19,700 325,050 4,267,748 Road & Rail - 1.4% Frozen Food Express Industries, Inc. 37,500 252,375 Semiconductor & Semiconductor Equipment - 5.1% Atmel Corporation (a) 112,700 581,532 Entegris Inc. (a) 40,000 347,200 928,732 Software - 1.5% Packeteer, Inc. (a) 36,900 280,440 Specialty Retail - 10.0% Foot Locker, Inc. 18,600 285,138 Office Depot, Inc. (a) 22,000 453,640 RadioShack Corporation 11,100 229,326 Ross Stores, Inc. 15,900 407,676 Stein Mart, Inc. 57,800 439,858 1,815,638 Textiles, Apparel & Luxury Goods - 2.5% Carter's, Inc. (a) 22,600 450,870 TOTAL COMMON STOCKS (Cost $17,254,853) 16,479,809 SHORT-TERM INVESTMENTS - 10.0% Mutual Fund - 10.0% First American Prime Obligations Fund - Class I 1,815,283 1,815,283 TOTAL SHORT-TERM INVESTMENTS (Cost $1,815,283) 1,815,283 Total Investments(Cost $19,070,136) - 101.1% 18,295,092 Liabilities in Excess of Other Assets - (1.1)% (200,268) TOTAL NET ASSETS - 100.0% $ 18,094,824 (a) Non-income producing security. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $ 19,070,136 Gross unrealized appreciation 798,477 Gross unrealized depreciation (1,573,521) Net unrealized appreciation $ (775,044) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for the principal executive officer and the principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Olstein Funds By (Signature and Title) /s/ Robert A. Olstein Robert A. Olstein, President Date11/27/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Robert A. Olstein Robert A. Olstein, President Date 11/27/07 By (Signature and Title) /s/ Michael Luper Michael Luper, Treasurer Date 11/27/07
